891 F.Supp. 1439 (1995)
Gary LEE, et al., Plaintiffs,
v.
STATE OF OREGON, et al., Defendants.
Civ. No. 94-6467-HO.
United States District Court, D. Oregon.
August 3, 1995.

DECLARATORY JUDGMENT AND PERMANENT INJUNCTION
HOGAN, Chief Judge.
The court, having considered the parties' dispositive motions, having granted plaintiffs' motion for summary judgment as to the Equal Protection Clause claim, and having granted certain of defendants' motions for summary judgment as to standing, intervention and immunity, grants plaintiffs Dutson, Elsner, Willows Residential Care Facility, and Maryville Nursing Home a declaratory judgment and permanent injunction against the remaining defendants.
IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
(1) Oregon's Death With Dignity Act ("Measure 16") violates the Equal Protection Clause of the Fourteenth Amendment of the Constitution of the United States;
(2) Defendants are permanently enjoined from recognizing the constitutionality of Measure 16;
(3) Defendant District Attorney Harcle-road is permanently enjoined from recognizing any exceptions from criminal law created by Oregon Ballot Measure 16 in the exercise of his criminal enforcement duties;
(4) Defendant members of the State Board of Medical Examiners are permanently enjoined from recognizing any exceptions from law or regulation governing physician's conduct created by Oregon Ballot Measure 16 in the exercise of their duties involving licensure, quality control, continuing education, and discipline of physicians;
Nominal security is set in this matter in the amount of $1.00, to be posted in the form of cash or bond with the clerk of this court.
This injunction is binding upon the defendants, their agents, servants, employees, and attorneys, and upon those persons in active concert or participation with them who receive actual notice of this order by personal service or otherwise.
IT IS SO ORDERED.